Citation Nr: 1732776	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-22 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a left wrist disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and H. L. 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to December 1986 and from July 1987 to August 1987.  He had additional periods of duty in the Army National Guard.  Based on financial records obtained by the RO in October 2016, the Veteran served on active duty for training (ACDUTRA) from June 13, 1998 to June 27, 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico that denied service connection for a left wrist and low back condition.  An April 2009 rating decision continued the denial.  

In February 2011, the Veteran testified at a hearing over which a now retired Veterans Law Judge of the Board presided at the RO.  However, the recording device malfunctioned, and only a portion of the hearing was able to be transcribed.  That portion of the transcript has been associated with the claims file.  

In February 2012, the Veteran indicated that he wished to be scheduled for an additional hearing before a Veterans Law Judge sitting at the RO (Travel Board).  The case was then remanded by the Board in March 2012 so that the hearing could be scheduled.  The Travel Board hearing took place in July 2012.  The Veterans Law Judge who conducted the hearing is a signatory to this decision.

The Board remanded this appeal in January 2013 and May 2016. 


FINDINGS OF FACT

1. The Veteran's left wrist disability was not caused or aggravated by a disease or injury in service or a service connected disability, to include a ganglion cyst.

2. The Veteran's current low back disability had its onset in active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a low back disability have been met.              38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The term "veteran" means a person who served in the active military, naval or air service and was discharged under conditions other than dishonorable (active duty).  38 U.S.C.A. § 101(2).

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  

Active service includes any period of ACDUTRA during which the individual concerned was disabled by a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24)(B).

Service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic disease (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In addition, service connection is warranted for a disability that is proximately caused or aggravated by a service connected disability. 38 C.F.R. § 3.310.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Left Wrist Disability

The Veteran contends that his current left wrist disability originated during a period of ACDUTRA.  

At the October 2016 VA examination, the Veteran was diagnosed with a triangular fibrocartilaginous complex (TFCC) injury.  Additionally, an X-ray associated with a September 2010 VA treatment record noted mild osteopenia with degenerative change, first carpal metacarpal joint.  Thus, the first element of direct service connection is met.

Next, under Shedden, the Veteran must have had an in-service injury or event.  A November 1997 service treatment record noted that he reported a painful lump in his left wrist while completing push-ups.  The in-service treatment provider noted swelling and diagnosed a sprain of the carpal navicular volar aspect.  Additionally, the Veteran has stated that he injured his left wrist while doing push-ups in the 1990's.  See February 2011 and July 2012 Hearing Testimony, as well as the June 2013 Statement in Support of Claim.  Therefore, the second element of service connection is met.

Lastly, the record must show a nexus between the claimed in-service injury and the current disorder.

A VA outpatient treatment record dated in April 2001, shows that the Veteran had been referred for evaluation of a left wrist mass that had been present for the past two months.  The Veteran denied any pain.

VA received the Veteran's claim for service connection for a left wrist disability in July 2001.  He reported no treatment for the disability.

At the July 2012 hearing the Veteran testified that he injured his wrist doing push-ups during ACDUTRA in 1998.  His witness, who said he was the readiness non-commissioned officer for the Veteran's unit, recalled that he assisted the Veteran in obtaining treatment immediately after the injury.  The Veteran testified that the pain had continued since that injury.

In April 2013, a VA examiner opined that the left wrist disability, diagnosed as carpometacarpal arthritis, was less likely than not caused by the forceful hyperextension associated with doing push-ups.  He reasoned that push-ups would not overload the trapezio-metacarpal joint, based upon a review of medical literature.  Instead, the examiner indicated that the post-service employment-related activities as a mechanic, which the Veteran reported exacerbated his left wrist pain, would be more likely to cause overloading of the joint.  

The examiner also opined that the service connected ganglion cyst of the left wrist did not affect movement of the left wrist, aside from causing tenderness when irritated.  The examiner thoroughly reviewed the claims file and cited medical literature in support of his conclusions and rationale.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. This opinion is therefore afforded probative weight.

In a June 2013 statement in support of claim, the Veteran again reported that his left wrist injury occurred while completing push-ups during service.  He stated that forced extension and weight-bearing on a joint, in addition to repetitive use, can result in arthritis.  

In June 2013, the Veteran also submitted several medical articles concerning wrist arthritis in support of his claim.  One article included a definition of osteoarthritis, its causes and symptoms.  Another article reported a survey of auto mechanics in which almost all of them reported musculoskeletal symptoms.  Another reported on cumulative trauma disorders and ergonomic steps to prevent them.

In September 2015, the Veteran underwent another VA examination.  He reported experiencing pain, numbness, and tingling in his left wrist.  The examiner opined that the degenerative changes in the left wrist and carpal tunnel were not related to the ganglion cyst of the left wrist.  Instead, he indicated that the left wrist disability was more likely related to the aging process and the Veteran's occupational activities.  However, no rationale was provided in support of this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  Thus, it is afforded little probative weight.  

In October 2016, the Veteran was afforded another VA examination for his left wrist disability.  He reported experiencing pain while driving and after sleeping.  As indicated above, he was diagnosed with residuals of a TFCC injury.  The examiner opined that the left wrist disability was less likely than not incurred in or caused by the claimed in-service injury.  He reasoned that the Veteran's post-service employment as a mechanic was more likely the cause of the wrist symptoms, due to the protracted use of impact wrenches and other tools.  He also explained that the Veteran's reported left wrist symptoms were most likely the result of a TFCC injury.  The examiner based this opinion on medical literature indicating that twisting and compression motions result in TFCC injuries.

The October 2016 examiner also opined that the Veteran's left wrist disability was not caused or aggravated by his service-connected left wrist ganglion cyst.  He stated that the carpal tunnel syndrome was caused by crowding of the carpal tunnel.  The location of the ganglion cyst, as indicated by the Veteran and service treatment records, was proximal and radial to the carpal tunnel and radial of the median nerve, which would not result in crowding of the carpal tunnel or other impingement upon the median nerve.  Furthermore, the examiner cited medical literature that indicated a connection between ganglion cysts and joints of the fingers, but not between ganglion cysts and wrists.  

The October 2016 VA opinion had clear conclusions supported by medical literature, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, it is afforded great probative weight.

None of the medical examinations considered the Veteran's testimony regarding wrist pain continuing from the time of the 1998 injury.  His testimony is contradicted; however by the 2001 treatment record when the Veteran explicitly denied left wrist pain and apparently reported no history dating back to service.  The 2001 report is more probative, because it was made in connection with his efforts to obtain treatment, was made more proximate to the events at issue; and was made outside of the claims process.   The testimony as to continuity was more vague than the history reported in 2001.  Accordingly the Board has found the testimony to have little probative value and that the failure of examiners to consider the history to have no impact on the probative value of the medical opinions. 

In sum, the evidence of record does not establish service connection on a direct basis.  The April 2013 and October 2016 VA examiners found no causal connection between the Veteran's report of a painful lump on his left wrist during service and his current left wrist disability.  The examiners recognized the Veteran's reports of experiencing pain and developing a lump on his left wrist after completing push-ups during service, but explained that the Veteran's post-service employment as a mechanic was more likely the cause of his TFCC injury.  The examiners pointed out that motion such as that performed in completing a push-up would not overload the left wrist joint, and found that the disability is more likely due to the Veteran's protracted use of impact wrenches and other tools as a mechanic after service.  These examiners clearly considered his lay reports of his symptoms in service and provided a medical rationale for the rejection of the theory that these symptoms resulted in his current left wrist disability.  Accordingly, this claim must be denied, because there is no basis upon which to grant the claim.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issue in this case (whether the Veteran's current left wrist disability was caused by or aggravated by his service-connected left wrist ganglion cyst) falls outside the realm of common knowledge of a layperson. See Jandreau, supra.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion. The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his left wrist disability to his service-connected left wrist ganglion cyst have been presented.  The VA examiners considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current left wrist disability was not related to his service-connected left wrist ganglion cyst, as the cyst was not located in such a manner that it would affect the range of motion of the wrist, nor was there medical literature supporting a connection between ganglion cysts and wrists.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.

The Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.

B.  Low Back Disability

The Veteran asserts that his current low back disability was incurred during his period of ACDUTRA.  

At the October 2016 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine.  Additionally, an X-ray associated with an August 2008 VA treatment record noted multilevel degenerative disc disease, worse at L4-5 with moderate posterior disc bulge and spinal canal narrowing.  Thus, the first element of direct service connection is met.

A June 16, 1998 service treatment record noted that the Veteran reported lower back pain while running during a physical training session.  Additionally, a June 20, 1998 service treatment record noted his complaints of back spasms due to a lifting injury.  The in-service treatment providers noted pain at L-5 and diagnosed a left paraspinal spasm.  Additionally, the Veteran has consistently stated that he injured his back during annual training in June 1998 while loading equipment and duffle bags into a military vehicle.  See July 2012 Hearing Testimony, as well as November 2008 and June 2013 Statements in Support of Claim.  Therefore, the second element of service connection is met.

The remaining question is whether there is a nexus between the in-service injuries.

A February 2010 private medical record indicated that the associated spinal radiographs demonstrated that the Veteran's lumbar spine presented a loss of height in the L5 vertebral body with adjacent endplate sclerotic changes that "may represent old injury."  

At his hearing, the Veteran again reported the in-service injury; and that back symptoms had been present since.  A July 2012 statement from a service acquaintance indicated that the Veteran injured his back while loading equipment and duffle bags into military transport vehicles on July 16, 1998.

In an April 2013, VA medical opinion, an examiner concluded that the multilevel degenerative disc disease was less likely than not related to the events of June 1998.  He reasoned that lifting and running would not typically cause herniation of a disc, as muscle strains and spasms are an acute condition.  However, the examiner did not consider the February 2010 private medical record, which indicated that the spinal radiographs with findings that "may represent old injury."  The opinion is of little probative value. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In a June 2013 statement, the Veteran reported injuring his back while carrying and loading a duffle bag into a truck.  He stated that the bag weighed over 100 pounds.  After this incident, he was unable to run, due to back pain, and reported his injury to his supervisor.  The Veteran indicated that the supervisor incorrectly noted that he injured his back while running.  

Most recently, in October 2016, the Veteran was afforded a VA examination for his low back disability.  He reported experiencing stiffness and soreness in his back which worsened with overuse and bending.  As indicated above, he was diagnosed with degenerative arthritis of the spine.  

The examiner concluded that the low back disability was less likely than not caused by military service.  The examiner based the opinion on the service treatment record indicating the Veteran had strained his paraspinal muscle while running.  He reasoned that such an injury would not have caused the L-5 abnormalities noted in the X-ray, nor the diffuse disc and facet degeneration.   However, the June 20, 1998 service treatment record documented the Veteran's report of injuring his back due to lifting, which the examiner did not consider, as he incorrectly stated the Veteran claimed his back injury was due to running.  Thus, the opinion is based on an inaccurate factual basis and the Board affords it little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran's report of ongoing symptoms since the in-service injury is competent and, unlike the evidence regarding the left wrist, there is nothing to contradict his testimony regarding the back.  In addition, the fact that he filed a claim in 2001 provides some support for his report of continuity and MRI provides additional evidence linking the current disability to the in-service injury.  Although the 2016 examiner thought the in-service injury was insufficient to cause the disability identified on the MRI; as just noted; the examiner did not consider an accurate history pertaining to the injury.

Following its review of all of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for a low back disability is warranted. 38 U.S.C.A. § 5107 (b).


ORDER

1. Entitlement to service connection for a left wrist disability is denied.

2. Entitlement to service connection for a low back disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


